Name: Commission Implementing Decision (EU) 2015/2291 of 7 December 2015 amending Implementing Decision 2013/722/EU as regards the maximum amount of the Union financial contribution for the programme for the eradication of rabies in Latvia in the year 2014 (notified under document C(2015) 8607) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  EU finance;  health;  Europe;  agricultural activity
 Date Published: 2015-12-09

 9.12.2015 EN Official Journal of the European Union L 323/27 COMMISSION IMPLEMENTING DECISION (EU) 2015/2291 of 7 December 2015 amending Implementing Decision 2013/722/EU as regards the maximum amount of the Union financial contribution for the programme for the eradication of rabies in Latvia in the year 2014 (notified under document C(2015) 8607) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 27(5) thereof, Having regard to Regulation (EU) No 652/2014 of the European Parliament and of the Council of 15 May 2014 laying down provisions for the management of expenditure relating to the food chain, animal health and animal welfare, and relating to plant health and plant reproductive material, amending Council Directives 98/56/EC, 2000/29/EC and 2008/90/EC, Regulations (EC) No 178/2002, (EC) No 882/2004 and (EC) No 396/2005 of the European Parliament and of the Council, Directive 2009/128/EC of the European Parliament and of the Council and Regulation (EC) No 1107/2009 of the European Parliament and of the Council and repealing Council Decisions 66/399/EEC, 76/894/EEC and 2009/470/EC (2), and in particular Articles 13(3) and (5) and 45(1) thereof, Whereas: (1) Article 11(3) of Commission Implementing Decision 2013/722/EU (3) approves the multiannual programme for the eradication of rabies submitted by Latvia for the period from 1 January 2014 to 31 December 2016. (2) According to point (c)(vi) of Article 11(6) of Implementing Decision 2013/722/EU, the maximum amount of the Union financial contribution for the programme for the eradication of rabies submitted by Latvia in the year 2014 was initially set at EUR 1 225 000. According to point (c)(ii) of Article 11(7) of that Decision, the maximum amount of the contribution for the part of the programme to be implemented in the buffer zone of Belarus was set at EUR 475 000. (3) Following an assessment by the Commission of intermediate technical and financial reports submitted by the Member States in accordance with Article 27(7) of Decision 2009/470/EC on the expenditure incurred for the financing of the eradication programmes in the year 2014, Commission Implementing Decision 2014/925/EU (4) amended the maximum amounts for those programmes. (4) Article 5(17) of Implementing Decision 2014/925/EU amended point (c)(vi) of Article 11(6) of Implementing Decision 2013/722/EU and set the maximum amount of the Union financial contribution for the programme for the eradication of rabies submitted by Latvia in the year 2014 at EUR 400 000. Article 5(18) of Implementing Decision 2014/925/EU amended point (c)(ii) of Article 11(7) of Implementing Decision 2013/722/EU and set the maximum amount of the Union financial contribution for the part of that programme to be implemented in the buffer zone of Belarus also at EUR 400 000. (5) There has been an error in the newly set maximum amount of the Union financial contribution for the programme for the eradication of rabies submitted by Latvia in the year 2014. In particular, in accordance with point (c)(vi) of Article 11(6) and point (c)(ii) of Article 11(7) of Implementing Decision 2013/722/EU as amended, if the part of the programme to be implemented in the buffer zone of Belarus were properly carried out and the EUR 400 000 utilised, no further Union financial contribution would be available for the part of the programme to be implemented in Latvia. This is not consistent with the global strategy to eradicate rabies from the European Union as it is based on the elimination of the disease from Member States and on the creation of buffer zones alongside the external borders of the Union to prevent reintroductions. (6) Implementing Decision 2013/722/EU should therefore be amended accordingly, taking due account of the intermediate technical and financial report submitted by Latvia as regards the implementation of the programme for the eradication of rabies in the year 2014. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 In Article 11(6) of Implementing Decision 2013/722/EU, point (c)(vi) is replaced by the following: (vi) EUR 800 000 for Latvia. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 189, 27.6.2014, p. 1. (3) Commission Implementing Decision 2013/722/EU of 29 November 2013 approving annual and multiannual programmes and the financial contribution from the Union for the eradication, control and monitoring of certain animal diseases and zoonoses presented by the Member States for 2014 and the following years (OJ L 328, 7.12.2013, p. 101). (4) Commission Implementing Decision 2014/925/EU of 16 December 2014 approving certain amended programmes for the eradication, control and monitoring of animal diseases and zoonoses for the year 2014 and amending Implementing Decision 2013/722/EU as regards the Union financial contribution for certain programmes approved by that Decision (OJ L 363, 18.12.2014, p. 173).